Citation Nr: 0809006	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  00-02 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a psychiatric 
disorder, other than PTSD, claimed as depression.

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).

5.  Entitlement to a temporary total disability rating based 
upon hospitalization for a period in excess of 21 days.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1966 
to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  The veteran has subsequently moved the 
jurisdiction of the VARO in St. Petersburg, Florida.

The case was previously before the Board in April 2001, when 
it was remanded for additional development.  The Board now 
proceeds with its review of the appeal on the issue of 
entitlement to service connection for a seizure disorder.  

All issues except entitlement to service connection for a 
seizure disorder, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no medical evidence showing the manifestation of a 
seizure disorder during service, within the first year after 
separation from service, or linking any current seizure 
disorder to active military service.  


CONCLUSION OF LAW

A seizure disorder was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

In the present case, the veteran's appeal dates from before 
the effective date of the VCAA.  Nevertheless, the VCAA duty 
to notify was satisfied by way of a letter sent to the 
appellant in January 2004 that fully addressed all four 
notice elements.  This letter informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Notice with respect to this 
information has not been provided the veteran.  However, the 
Board is only adjudicating the issue involving service 
connection for a seizure disorder.  The veteran is only 
missing the information related to disability ratings and 
effective dates from his prior VCAA notice.  Since service 
connection is being denied, the veteran is not prejudiced by 
the lack of notice with respect to these two elements.  

With respect to the veteran's claims for service connection, 
the duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Board notes 
that such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
had an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  In this case, a VA examination for seizures 
has not been accorded to the veteran; however no examinations 
are required.  There is simply no evidence which in any way 
indicates that the veteran's seizures are related to service.  
All medical records related to this claim, and identified by 
the veteran, have been obtained.  Consequently, the Board 
finds that VA did not have a duty to assist that was unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: his 
contentions and hearing testimony; private medical records, 
and VA medical treatment records.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis will focus specifically on what the evidence shows, 
or fails to show, with respect to the veteran's claim for 
service connection for a seizure disorder.  

II.  Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Epilepsies may be presumed to have been incurred during 
active military service if they become manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The CAVC has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran claims entitlement to service connection or a 
seizure disorder.  In April 1999, he filed his original claim 
for service connection on a VA Form 21-526 and indicated 
"grand mal seizures" as a disability in block number 17.  
However, the veteran has made little, if any, narrative 
argument with respect to why service connection should be 
granted for a seizure disorder.  Rather, the veteran's 
primary arguments of record all related to his claim for 
service connection for PTSD.  

The veteran served in the Navy from June 1966 to June 1968.  
His service personnel records have been obtained.  However, 
the veteran's service medical records have not been obtained.  
VA has tried on numerous occasions to obtain the veteran's 
service medical records from the service department, and has 
not been able to obtain them.  VA has a heightened obligation 
to search for alternate medical records when service medical 
records are not available and must also provide an 
explanation to the veteran regarding VA's inability to obtain 
his service medical records.  Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).

The veteran identified, and VA obtained, private medical 
records dated in 1997 and 1997.  A June 1997 record revealed 
initial evaluation for seizures.  The veteran reported having 
a seizure the night before.  No history of seizures, or head 
trauma was reported by the veteran.  The diagnosis was 
"acute new onset seizure disorder."  A July 1997 private 
treatment record noted that the veteran had a seizure the 
prior week.  The also reported having "one seizure as a 
child, but was never treated."  The veteran was treated with 
Dilantin and a July 1998 private hospital record confirms his 
continued treatment with Dilantin.  Subsequent private and VA 
treatment records indicate either a seizure disorder, or a 
history of a seizure disorder.  However, no subsequent 
seizures are documented in the record.  

The preponderance of the evidence is against the veteran's 
claim for service connection for a seizure disorder.  The 
medical evidence of record documents a diagnosis of new onset 
seizures in 1997, which is almost three decades after the 
veteran separated from military service.  The veteran has 
never made any assertions that he had seizures during 
service.  The evidence of record clearly shows onset of 
seizures after service and there is no medical evidence in 
any way linking the veteran's current seizure disorder to his 
active service.  Accordingly, service connection for a 
seizure disorder must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a seizure disorder is denied.


REMAND

The veteran's primary claim is for service connection for 
PTSD.  The veteran's representative asserts that the evidence 
of record supports a grant of service connection and that 
additional development is not warranted.  The Board 
disagrees.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. Notice that meets the requirements of 
Dingess/Hartman should be provided on remand.

A key problem with the veteran's PTSD claim is with the in-
service stressors.  Service connection for post traumatic 
stress disorder requires: (1) medical evidence establishing a 
diagnosis of the condition; (2) credible supporting evidence 
that the claimed in-service stressor occurred; and, (3) a 
link established by medical evidence, between current 
symptoms and an in-service stressor.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2007).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Fossie v. West, 12 Vet. App. 1, 6 (1998), (If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-
service stressors).  38 U.S.C.A 1154(b); 38 C.F.R. § 
3.304(f).  If, however, the veteran was not engaged in 
combat, he must introduce corroborative evidence of his 
claimed in-service stressors.  Under such circumstances, the 
veteran's lay testimony regarding the stressor would thus be 
insufficient, standing alone, to establish service 
connection.  See Moreau, 9 Vet. App. at 395; Doran, supra.

The CAVC has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2007).  

In the present case, the evidence of record establishes that 
the veteran served in the Navy from June 1966 to June 1968.  
During this time he served aboard the aircraft carrier USS 
INTREPID (CVS 11).  The veteran's service personnel records 
do not reveal any awards which are indicative of combat 
service.  The veteran has asserted a single stressor.  The 
evidence establishes that in July 1967 a catastrophic fire 
occurred aboard the USS FORRESTAL (CVA 59).  The veteran 
claims that he was in a group from the INTREPID which was 
sent aboard FORRESTAL to help fight the fire.  The veteran 
submitted a letter from the Department of the Navy which 
confirms the fire and that the veteran's ship, the INTREPID, 
did provide assistance.  However, this official version does 
not confirm that any ship's personnel from INTREPID went 
aboard the FORRESTAL.  Moreover the veteran's service 
personnel records do not show that he was involved in 
firefighting aboard the FORRESTAL.  Essentially, the evidence 
of record confirms that the veteran witnessed or observed the 
fire aboard the FORRESTAL from another ship within visual 
distance of the burning ship.  The adequacy of this stressor 
is not addressed in any of the medical evidence of record.  

All the diagnoses of PTSD of record refer vaguely to the 
veteran's experiences in Vietnam, or in combat.  However, 
medical records tend to show a specific, contemporaneous, 
stressor, such as the loss of employment or a death in the 
family, each time the veteran sought treatment for PTSD.  A 
VA examination is necessary to ascertain if the one stressor 
mentioned above, is the cause for the veteran's PTSD and to 
identify all other psychiatric conditions present and provide 
an opinion as to whether they are related to service.  

The Court has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Acton on the issues of TDIU and a temporary total rating 
based on hospitalization for a period in excess of 21 days 
will be deferred until the development action outlined below 
has been completed.
 
Accordingly, the case is REMANDED for the following action:

1. Send the appellant a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 
C.F.R. § 3.159, and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006) 
for all issues remaining on appeal.  

2.  The veteran should be accorded the 
appropriate examination for psychiatric 
disorders and PTSD.  The examination must 
be conducted with consideration of the 
criteria for PTSD.  The examination report 
should include a detailed account of all 
pathology found to be present.  If there 
are different psychiatric disorders than 
PTSD, the examiner should provide an 
opinion as to whether any psychiatric 
condition found is at least as likely as 
not related to service.  The examiner 
should also specify which symptoms are 
associated with each of the disorder(s).  
If certain symptomatology cannot be 
disassociated from one disorder or 
another, the examiner should so state and 
explain why.  The examiner is informed 
that only one non-combat stressor has been 
confirmed:  that the veteran witnessed or 
observed a catastrophic fire aboard the 
USS FORRESTAL from another ship within 
visual distance of the burning ship.  If a 
diagnosis of post-traumatic stress 
disorder is appropriate, the examiner 
should specify the credible "stressors" 
that caused the disorder and the evidence 
upon which they relied to establish the 
existence of the stressor(s).  The 
examiner should also describe which 
stressor(s) the veteran reexperiences and 
how he reexperiences them.  The examiner 
should describe how the symptoms of post-
traumatic stress disorder affect the 
veteran's social and industrial capacity.  
The report of examination should include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests including psychological testing 
and evaluation such as the Minnesota 
Multiphasic Personality Inventory (MMPI) 
and the Mississippi Scale for Combat-
Related Post-Traumatic Stress Disorder are 
to be accomplished.  The examiner should 
assign a numerical code under the Global 
Assessment of Functioning Scale (GAF).  It 
is imperative that the physicians include 
a definition of the numerical code 
assigned.  Thurber v. Brown, 5 Vet. App. 
119 (1993).  The diagnosis should be in 
accordance with the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4TH ed. rev., 1994).  
The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiners prior to the 
examination.

3.  Following the above, readjudicate 
the appellant's claims.  If any benefit 
on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued and the appellant and 
his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


